DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  In line 3, change “perecent” to –percent--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 6, 9-12 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hutchison et al (11,280,519).  Hutchison et al discloses a water heating system (100) including a tank (104); one or more heat sources (commonly known structure) in thermal communication with the tank and configured to heat water within the tank (SEE column 3, lines 4-28); a water outlet (116) configured to allow egress of water from the tank; and a dip tube (120) configured to allow ingress of water into the tank, wherein the dip tube includes a first end (122) configured to couple with a water source and a second end (124) distal to the first end, the second end being disposed proximate a base of the tank and configured to discharge the water to the tank through an array of holes (126) (SEE Figure 2), wherein each of the holes is defined in a side wall of the dip tube (SEE Figure 4) and is configured to laterally discharge the water with respect to a longitudinal axis of the second end of the dip tube.  In re claim 2, Hutchison et al discloses that the array of holes includes one or more rows of holes (SEE Figure 3) radially defined around the longitudinal axis of the second end of the dip tube, and wherein each row comprises at least two holes defined at equilateral distances about a circumference of the second end of the dip tube (SEE Figure 4).  In re claim 5, Hutchison et al discloses that the array of holes comprises one or more rows of holes radially defined around the longitudinal axis of the second end of the dip tube, and wherein each row comprises two or more holes (SEE Figure 4, see the opposing holes 126 on opposite sides of the tube wall) defined with respect to a side portion of the side wall of the dip tube.  In re claim 6, Hutchison et al discloses that the cross sectional shape of each of the holes is a circle.  In re claim 9, Hutchison et al discloses that the  dip tube includes a body portion (SEE structure defined by element 114) and an elongated portion (120) defining the array of holes and the second end, and wherein the elongated portion is detachably coupled with the body portion of the dip tube (implicitly stated in column 3, lines 23-28).  In re claim 10, Hutchison et al discloses that each hole of the array of holes defined in the elongated portion is positioned to direct water towards a wall of the tank (SEE Figure 4). In re claim 11, Hutchison et al discloses that  each hole of the array of holes is defined in the elongated portion that is adapted to direct water substantially along a horizontal plane (SEE Figure 4).   In re claim 12, Hutchison et al discloses that the body portion (ie: the structure defined by element 114) is coaxially and vertically aligned with respect to the longitudinal axis of the second end of the dip tube (SEE Figure 2).  In re claim 20, Hutchison et al discloses structure that would meet the limitations of being “configured to discharge the water such that a first hour rating of the water heater system with the dip tube is from about 1 percent to about 10 percent greater than a first hour rating of a water heater system having an otherwise identical dip tube with an open second end and no holes” since the limitation is being regarded as a statement of intended use, wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation.

	Claim(s) 1-3, 5, 6, 9-12, 15-17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Currey et al (10,288,316).  Currey et al discloses a water heating system including a tank (SEE Figure 13), one or more heat sources (SEE burner in Figure 13) in thermal communication with the tank and configured to heat water within the tank; a water outlet configured to allow egress of water from the tank (unnumbered but illustrated in Figure 13); and a dip tube (100) configured to allow ingress of water into the tank, wherein the dip tube includes a first end (110) configured to couple with a water source and a second end (200) distal to the first end, the second end being disposed proximate a base of the tank (SEE Figure 13) and configured to discharge the water to the tank through an array of holes (220), wherein each of the holes is defined in a side wall of the dip tube and is configured to laterally discharge the water with respect to a longitudinal axis of the second end of the dip tube (SEE Figures 6A & 6B).  In re claim 2, Currey et al discloses that the array of holes includes one or more rows of holes radially defined around the longitudinal axis of the second end of the dip tube, and wherein each row comprises at least two holes defined at equilateral distances about a circumference of the second end of the dip tube (SEE Figures 6A & 6B).  In re claim 3, Currey et al discloses that the array of holes includes a first row of holes proximate the second end of the dip tube and a second row of holes defined adjacent the first row of holes, and wherein each hole of the second row is aligned at an approximate middle of two adjacent holes of the first row (SEE Figures 8 & 9), where the middle rows of holes are central of adjacent holes).  In re claim 5, Currey et al discloses that the array of holes includes one or more rows of holes radially defined around the longitudinal axis of the second end of the dip tube (SEE Figures 8 & 12), and wherein each row comprises two or more holes defined with respect to a side portion of the side wall of the dip tube.  In re claim 6, Currey et al further discloses that a cross sectional shape of each of the holes is a circle (SEE Figure 8, for example).  In re claim 9, Currey et al discloses that the dip tube includes a body portion (170) and an elongated portion (200) defining the array of holes and the second end (SEE Figure 4), and wherein the elongated portion is detachably coupled with the body portion of the dip tube (SEE column 6, lines 37-40 and column 7, lines 47-51).  In re claim 10, Currey et al discloses that each hole of the array of holes defined in the elongated portion is positioned to direct water towards a wall of the tank (SEE column 7, lines 4-9).  In re claim 11, Currey et al discloses that each hole of the array of holes defined in the elongated portion is adapted to direct water substantially along a horizontal plane (SEE Figures 8 and 12).  In re claim 12, Currey et al discloses that the body portion is coaxially and vertically aligned with respect to the longitudinal axis of the second end of the dip tube (SEE Figure 4).  In re claim 15, Currey et al discloses that the second end of the dip tube is closed (SEE element 210 and Figures 6B & 8).  In re claim 16, Currey et al discloses that the sum of cross-sectional area of each hole of the array of holes is greater than a cross-sectional area of the second end of the dip tube (SEE Figures 6A, 6B and Figure 8).  In re claim 17, Currey et al discloses that the sum of cross-sectional area of each hole of the array of holes is at least 50 percent higher than a cross-sectional area of the second end of the dip tube (SEE Figures 6A, 6B and Figure 8).  In re claim 20, Currey et al discloses structure that would meet the limitations of being “configured to discharge the water such that a first hour rating of the water heater system with the dip tube is from about 1 percent to about 10 percent greater than a first hour rating of a water heater system having an otherwise identical dip tube with an open second end and no holes” since the limitation is being regarded as a statement of intended use, wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation.
Claim(s) 1-3, 5, 6, 9, 10-12, 14-17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lowdermilk et al (10,094,592). Lowdermilk et al discloses a water heating system (SEE Figure 1) including a tank (120), one or more heat sources (150) in thermal communication with the tank and configured to heat water within the tank; a water outlet (180) configured to allow egress of water from the tank; and a dip tube (170) configured to allow ingress of water into the tank, wherein the dip tube comprises a first end (250) configured to couple with a water source and a second end distal to the first end (170, SEE Figure 4), the second end being disposed proximate a base of the tank (SEE Figures 1 & 6) and configured to discharge the water to the tank through an array of holes (unnumbered, SEE Figure 4), wherein each of the holes is defined in a side wall of the dip tube and is configured to laterally discharge the water with respect to a longitudinal axis of the second end of the dip tube.  In re claim 2, Lowdermilk et al discloses that the array of holes includes one or more rows of holes radially defined around the longitudinal axis of the second end of the dip tube, and wherein each row comprises at least two holes defined at equilateral distances about a circumference of the second end of the dip tube (SEE Figure 4).  In re claim 3, Lowdermilk et al further discloses that the array of holes includes a first row of holes proximate the second end of the dip tube and a second row of holes defined adjacent the first row of holes, and wherein each hole of the second row is aligned at an approximate middle of two adjacent holes of the first row (in Figure 4, see that each row of holes are aligned, thus meeting the limitation of the claimed invention).  In re claim 5, Lowdermilk et al discloses that the array of holes includes one or more rows of holes radially defined around the longitudinal axis of the second end of the dip tube, and wherein each row comprises two or more holes defined with respect to a side portion of the side wall of the dip tube (clearly illustrated in Figure 4).  In re claim 6, Lowdermilk et al discloses that a cross sectional shape of each of the holes is a circle.  In re claim 9, Lowdermilk et al implicitly discloses that the dip tube comprises a body portion and an elongated portion defining the array of holes and the second end, and wherein the elongated portion is detachably coupled with the body portion of the dip tube (SEE column 6, lines 19-25).  In re claim 10, Lowdermilk et al discloses that each hole of the array of holes defined in the elongated portion is positioned to direct water towards a wall of the tank (SEE column 6, lines 28-34).  In re claim 11, Lowdermilk et al discloses that each hole of the array of holes defined in the elongated portion is adapted to direct water substantially along a horizontal plane (SEE column 6, lines 28-34).  In re claim 12, Lowdermilk et al discloses that the body portion is coaxially and vertically aligned with respect to the longitudinal axis of the second end of the dip tube (SEE Figure 4).  In re claim 14, Lowdermilk et al illustrates an end portion of the dip tube (in Figure 4) having a cross sectional area of the elongated portion tapers towards the base of the tank.  In re claim 15, Lowdermilk et al discloses that the second end of the dip tube is closed (SEE column 6, lines 28-34).  In re claim 16, as best understood by the examiner, it appears that in Figure 4 of Lowdermilk et al that the sum of cross-sectional area of each hole of the array of holes would be greater than a cross-sectional area of the second end of the dip tube.  In re claim 17, as best understood by the examiner, it appears that in Figure 4 of Lowdermilk et al that the sum of cross-sectional area of each hole of the array of holes would be at least 50 percent higher than a cross-sectional area of the second end of the dip tube.  In re claim 20, Lowdermilk et al discloses structure that would meet the limitations of being “configured to discharge the water such that a first hour rating of the water heater system with the dip tube is from about 1 percent to about 10 percent greater than a first hour rating of a water heater system having an otherwise identical dip tube with an open second end and no holes” since the limitation is being regarded as a statement of intended use, wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation.

Claim(s) 1-3, 5, and 7-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McClellan (7,861,678).  McClellan discloses a water heating system (SEE Figure 1) including a tank (2); one or more heat sources (4, 5) in thermal communication with the tank and configured to heat water within the tank; a water outlet (8) configured to allow egress of water from the tank; and a dip tube (10) configured to allow ingress of water into the tank, wherein the dip tube includes a first end (11) configured to couple with a water source and a second end distal to the first end (SEE Figures 1-3, 5A, 6A, 7A), the second end being disposed proximate a base of the tank and configured to discharge the water to the tank through an array of holes (13, 34, 44, 54), wherein each of the holes is defined in a side wall of the dip tube and is configured to laterally discharge the water with respect to a longitudinal axis of the second end of the dip tube.  In re claim 2, McClellan discloses that the array of holes includes one or more rows of holes radially defined around the longitudinal axis of the second end of the dip tube, and wherein each row comprises at least two holes defined at equilateral distances about a circumference of the second end of the dip tube (SEE Figures 5A, 6A and 7A).  In re claim 3, McClellan discloses that the array of holes includes a first row of holes proximate the second end of the dip tube and a second row of holes defined adjacent the first row of holes, and wherein each hole of the second row is aligned at an approximate middle of two adjacent holes of the first row (SEE Figures 5A, 6A, 7A, 5C, 6C, 7C).  In re claim 5, McClellan discloses that the array of holes includes one or more rows of holes (34, 44, 54) radially defined around the longitudinal axis of the second end of the dip tube, and wherein each row comprises two or more holes defined with respect to a side portion of the side wall of the dip tube (SEE Figures 5A, 6A, 7A).  In re claim 7, McClellan discloses a cross sectional shape of each of the holes is a rectangle (SEE column 3, lines 38-42).  In re claim 8, McClellan discloses a cross-sectional shape of each of the holes is an oval or an ellipse (SEE Figures 5A, 6A, 7A).  In re claim 9, McClellan discloses that the dip tube includes a body portion and an elongated portion defining the array of holes and the second end, and wherein the elongated portion is detachably coupled with the body portion of the dip tube (SEE column 6, lines 49-61).  In re claim 10, McClellan discloses in Figures 5A, 5C, 6A, 6C, etc that each hole of the array of holes defined in the elongated portion is positioned to direct water towards a wall of the tank.  In re claim 11, McClellan discloses that each hole of the array of holes defined in the elongated portion is adapted to direct water substantially along a horizontal plane (SEE structure of Figures 5, 6 and 7).  In re claim 12, McClellan discloses that the body portion is coaxially and vertically aligned with respect to the longitudinal axis of the second end of the dip tube (SEE Figures 5A, 6A, 7A).  In re claim 13, McClellan discloses that the elongated portion (12) is aligned perpendicular with respect to the longitudinal axis of the second end of the dip tube and parallel to the base of the tank (SEE Figures 1-3).  In re claim 14, McClellan discloses that a cross sectional area of the elongated portion tapers towards the base of the tank (SEE Figure 6A).  In re claim 15, McClellan discloses that the second end of the dip tube is closed (SEE Figures 5C & 7C).  In re claim 16, as best understood by the examiner, it appears that in Figures 5A, 6A, 7A of McClellan that the sum of cross-sectional area of each hole of the array of holes would be greater than a cross-sectional area of the second end of the dip tube.  In re claim 17, as best understood by the examiner, it appears that in Figures 5A, 6A, 7A of McClellan that the sum of cross-sectional area of each hole of the array of holes would be at least 50 percent higher than a cross-sectional area of the second end of the dip tube.  In re claim 18, McClellan discloses in Figure 6A & 6C that the dip tube has a conical end that protrudes from the second end (it collapses together inwardly forming the structure illustrated in 6D).  In re claim 19, McClellan discloses that a side portion of the dip tube nearest an inner surface of the tank omits any of the array of holes (SEE the area above the array of holes in Figures 5A, 6A, 7A which are empty of any holes).  In re claim 20, McClellan discloses structure that would meet the limitations of being “configured to discharge the water such that a first hour rating of the water heater system with the dip tube is from about 1 percent to about 10 percent greater than a first hour rating of a water heater system having an otherwise identical dip tube with an open second end and no holes” since the limitation is being regarded as a statement of intended use, wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  
Claim(s) 1, 3, 4, 8-12, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lannes (5,341,770).  Lannes discloses a water heating system (SEE Figure 1) including a tank (11), one or more heat sources (20) in thermal communication with the tank and configured to heat water within the tank; a water outlet (29) configured to allow egress of water from the tank; and a dip tube (30) configured to allow ingress of water into the tank, wherein the dip tube includes a first end (28) configured to couple with a water source and a second end (32) distal to the first end, the second end being disposed proximate a base of the tank (SEE Figure 1) and configured to discharge the water to the tank through an array of holes (34, 44), wherein each of the holes is defined in a side wall of the dip tube and is configured to laterally discharge the water with respect to a longitudinal axis of the second end of the dip tube (SEE column 6, lines 27-33).  In re claim 3, Lannes discloses that the array of holes (34) includes a first row of holes proximate the second end of the dip tube and a second row of holes defined adjacent the first row of holes, and wherein each hole of the second row is aligned at an approximate middle of two adjacent holes of the first row (Figure 2 illustrates adjacent holes 34 aligned with each other, both above and below).  In re claim 4, Lannes discloses that the dip tube includes one or more guide members (36, 45, SEE Figures 11 & 13-15) disposed at an inner surface of the side wall thereof and configured to guide discharge of the water through the array of holes.  In re claim 8, Lannes discloses  a cross-sectional shape of each of the holes is an oval or an ellipse (SEE Figures 10 & 12).  In re claim 9, Lannes implicitly discloses that the dip tube includes a body portion and an elongated portion defining the array of holes and the second end, and wherein the elongated portion is detachably coupled with the body portion of the dip tube (SEE line 1 of claim 1).  In re claim 10, Lannes discloses that each hole of the array of holes defined in the elongated portion is positioned to direct water towards a wall of the tank (SEE column 6, lines 27-33).  In re claim 11, Lannes discloses that each hole (34, 44) of the array of holes defined in the elongated portion is adapted to direct water substantially along a horizontal plane (the holes allow for horizontal flow of water out of the tube).  In re claim 12, Lannes discloses that the body portion is coaxially and vertically aligned with respect to the longitudinal axis of the second end of the dip tube (SEE Figure).  In re claim 16, as best understood by the examiner, it appears that in Figures 5 & 6 of Lannes that the sum of cross-sectional area of each hole of the array of holes would be greater than a cross-sectional area of the second end of the dip tube.  In re claim 17, as best understood by the examiner, it appears that in Figures 5 & 6 of Lannes that the sum of cross-sectional area of each hole of the array of holes would be at least 50 percent higher than a cross-sectional area of the second end of the dip tube.  In re claim 19, Lannes discloses a side portion of the dip tube nearest an inner surface of the tank omits any of the array of holes (the holes do not face the sides of the water heater, SEE Figure 1).  In re claim 20, Lannes discloses structure that would meet the limitations of being “configured to discharge the water such that a first hour rating of the water heater system with the dip tube is from about 1 percent to about 10 percent greater than a first hour rating of a water heater system having an otherwise identical dip tube with an open second end and no holes” since the limitation is being regarded as a statement of intended use, wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             August 5, 2022